Exhibit 10.6

 

SETTLEMENT AGREEMENT

 

This Agreement is entered into this 14th day of September, 2005, and is by and
among Gary D. Aronson, individually and as Trustee of the Gary D. Aronson IRA
(“Aronson”), John Gorton, Trustee of John S. Gorton Separate Property Trust
Dated 3/3/93 (“Gorton” and together with Aronson, the “Plaintiffs”), A.C.T.
Group, Inc. (“Group”), Advanced Cell, Inc., a Delaware Corporation (“Cell”),
Michael D. West (“West”), William M. Caldwell, IV (“Caldwell”), Advanced Cell
Technology, Inc., a Nevada corporation, formerly known as A.C.T. Holdings, Inc.,
(“Holdings”), Anthem Venture Partners (“Anthem”) and Greg Bonfiglio
(“Bonfiglio”).  Together, Group, Cell, and West shall be referred to herein as
the “Defendants”, and together Caldwell, Anthem, Bonfiglio and Holdings shall be
referred to herein as the “Third Parties”.  Together, Defendants and the Third
Parties shall be referred to as the “ACT Parties”.

 

WHEREAS, Group is obligated to the Plaintiffs pursuant to the promissory notes
attached hereto as Exhibit A (the “Notes”); and

 

WHEREAS, Plaintiffs have commenced an action against the Defendants in the
Commonwealth of Massachusetts, Superior Court, Worcester County, C.A.
No. 04-0523 (the “Action”); and

 

WHEREAS, in connection with said Action, on February 18, 2005, the Plaintiffs
filed a complaint for Contempt (the “First Complaint for Contempt”); and

 

WHEREAS, in connection with said Action, on April 20, 2005, the Plaintiffs filed
a second complaint for Contempt (the “Second Complaint for Contempt” and
together with the “First Complaint for Contempt”, the “Contempt Complaints”);
and

 

WHEREAS, the parties hereto wish to settle the Action and Contempt Complaints
pursuant to the terms and conditions contained herein.

 

NOW THEREFORE, for good and valuable consideration, the parties hereto hereby
agree as follows:

 

1.                                       Actions Required By Plaintiffs.  The
Plaintiffs hereby agree to take the following actions upon the receipt by the
Plaintiffs of all of the documents referred to in Section 2 below (collectively
referred to herein as the “ACT Party Documents”):

 

--------------------------------------------------------------------------------


 

(a)                                  Dismiss with prejudice the First Complaint
for Contempt and the Second Complaint for Contempt and file with the Court a
Stipulation of Dismissal signed by all parties which shall be in the form
attached hereto as Exhibit B.  This stipulation of dismissal shall be executed
by the Plaintiffs and delivered to Holdings within three (3) business days
following the receipt by the Plaintiffs of the ACT Party Documents.

 

(b)                                 Assign to Holdings all of the Plaintiffs’
right, title and interest in the Judgment issued to the Plaintiffs in the
Action.  The assignment of the Judgment shall be in the form attached hereto as
Exhibit C-1.  The assignment shall be executed and delivered by the Plaintiffs
within three (3) business days following the receipt by the Plaintiffs of the
ACT Party Documents. 

 

(c)                                  Assign to Holdings all of the Plaintiffs’
right, title and interest in and to the Notes.  The assignment of the Notes
shall be in form attached hereto as Exhibit C-2, provided however that
Plaintiffs shall not make any representations, warranties or covenants with
respect to the Notes, other than that that the Plaintiffs (severally) are the
sole holders of the Notes and have the right and power to assign the same to
Holdings.  The assignment and the original Notes shall be delivered by the
Plaintiffs within three (3) business days following receipt by the Plaintiffs of
the ACT Party Documents. 

 

(d)                                 Plaintiffs shall execute and deliver to the
ACT Parties the Release, the form of which is attached hereto as Exhibit D (the
“Aronson Release”).  The Aronson Release shall be delivered by the Plaintiffs
within three (3) business days following receipt by the Plaintiffs of the ACT
Party Documents.

 

2.                                       Actions Required by Certain ACT
Parties.  Those ACT Parties separately identified below hereby agree to take the
following actions, all of which shall be completed on or before 5:00 p.m. EST,
September 14, 2005:

 

(a)                                  Holdings will transfer by electronic funds
to Plaintiffs’ Attorneys, Craig and Macauley Professional Corporation, in
accordance with the wiring instruction attached hereto as

 

--------------------------------------------------------------------------------


 

Exhibit E, the sum of (i) $194,298.44 (the “Legal Fee Amount”) and
(ii) $138,226.00 (the “Cash Payment”).  The Legal Fee Amount represents the
legal fees and expenses incurred by Plaintiffs in connection with the
enforcement and attempted collection of the Notes and in connection with the
representation of the Plaintiffs in any way related to the Notes as well as fees
and expenses anticipated to be incurred by the Plaintiffs in connection with
this Agreement, the agreements contemplated hereby, and the settlement of the
Action.   If the actual amount of the legal fees and costs exceed the Legal Fee
Amount as of the start of the seventh month following the date hereof, the ACT
Parties shall upon demand pay to the Plaintiffs such additional amounts provided
that such additional amounts shall not exceed $30,000.00.

 

(b)                                 Holdings shall execute and deliver to
Plaintiffs the promissory notes attached hereto as Exhibit F (the “Holdings
Notes”).  The outstanding principal and accrued interest under such notes may be
converted into shares of Holdings pursuant to the terms contained in the
Warrants attached hereto at Exhibit G-1 and Exhibit G-2.

 

(c)                                  Holdings shall execute and deliver to
Plaintiffs the Warrants attached hereto as Exhibit G-1 and Exhibit G-2
(together, the “Warrants”).

 

(d)                                 The ACT Parties shall execute and deliver to
the Plaintiffs the Release, the form of which is attached hereto as Exhibit H.

 

(e)                                  Holdings, Group and Cell and Anthem shall
deliver to the Plaintiffs evidence of authority and necessary action to bind
such parties to the actions taken hereunder and under the documents to be
delivered hereunder, in form and substance satisfactory to the Plaintiffs,
including without limitation, certificates of the secretary of each certifying
as to the corporate votes/resolutions, incumbency of officers, article of
incorporation and by-laws. 

 

3.                                       Remedies.  In the event of a breach of
this Agreement by any of the parties hereto, the non-breaching party shall be
entitled, in addition to any other

 

--------------------------------------------------------------------------------


 

remedy that may be available to it, to a decree or order of specific performance
to enforce the observance and performance of such obligations hereunder. 

 

4.                                       Representations and Warranties- ACT
Parties.  Each of the ACT Parties hereby represents and warrants to the
Plaintiffs as of the date hereof that:

 

4.1                                 Each has all requisite power and authority
to execute and deliver, and to perform all of its obligations under, this
Agreement and all instruments and other documents executed and delivered to the
Plaintiffs in connection herewith.

 

4.2                                 The execution, delivery and performance of
this Agreement and the documents to be executed and delivered in connection
herewith by each has been duly authorized by all necessary action on the part of
each and does not and will not require any consent or approval of any other
person that has not been obtained or violate any provision of its charter or
bylaws.

 

4.3                                 This Agreement and each of the documents to
be delivered in connection herewith constitutes a legal, valid and binding
obligation enforceable against it in accordance with its terms, except as
limited by bankruptcy, insolvency, reorganization, moratorium and other similar
laws of general applicability relating to or affecting the enforcement of
creditor’s rights and general equitable principles which may limit the
availability of equitable remedies.

 

5.                                       Representations and Warranties-
Plaintiffs.  Each of the Plaintiffs hereby represents and warrants to the ACT
Parties as of the date hereof that:

 

5.1                                 Each has all requisite power and authority
to execute and deliver, and to perform all of its obligations under, this
Agreement and all instruments and other documents executed and delivered to the
ACT Parties in connection herewith. In addition, each Plaintiff who signs this
Agreement in a representative capacity represents and warrants that he or she is
duly authorized to do so.

 

5.2                                 The execution, delivery and performance of
this Agreement and the documents to be executed and delivered in connection
herewith by each has been duly authorized by all necessary action on the part of
each and does not and will not require any consent or approval of any other
person that has not been obtained or violate any provision of its organizational
documents, to the extent applicable.

 

--------------------------------------------------------------------------------


 

5.3                                 This Agreement and each of the documents to
be delivered in connection herewith constitutes a legal, valid and binding
obligation enforceable against he, she, or it in accordance with its terms,
except as limited by bankruptcy, insolvency, reorganization, moratorium and
other similar laws of general applicability relating to or affecting the
enforcement of creditor’s rights and general equitable principles which may
limit the availability of equitable remedies.

 

5.4                                 The Plaintiffs hereby represent and warrant
to the Company that each is an “accredited investor” as defined in Section 501
of Regulation D of the Securities Act of 1933, as amended (the “Securities
Act”).

 

5.5                                 The Plaintiffs further hereby represent and
warrant to the Company that each such Plaintiff (1) has such knowledge and
experience in financial and business matters as to be capable of evaluating the
merits and risks of an investment in the Company; and (2) can afford to bear the
economic risk of this investment for an indefinite period of time and has no
need for liquidity in this investment.

 

5.6                                 The Plaintiffs further hereby represent and
warrant to the Company that each such Plaintiff (1) is acquiring the Holdings
Notes and Warrants for his, her or its own account, for investment, and not with
a view to resale or distribution; and (2) is aware that the right to transfer
the Holdings Notes and Warrants is restricted by the Securities Act of 1933, as
amended, and applicable state securities laws.

 

6.                                       Notices:  All notices or deliveries
required or permitted hereunder shall be in writing and may be given either by
personal delivery or by depositing same in the United States Mail, with
sufficient postage prepaid and sent by registered or certified mail, return
receipt requested, addressed to the party set forth below, or such other address
as either party may hereafter designate by notice to the other party, making
specific reference to this paragraph of the Agreement.

 

PLAINTIFFS:

 

 

Gary D. Aronson

 

774 Mays Blvd.-10-PMB 128

 

Incline Village, NV 89451

 

 

 

and

 

--------------------------------------------------------------------------------


 

 

John Gorton

 

2658 Del Mar Heights Road

 

#366

 

Del Mar, CA 92014

 

 

with a copy to:

 

 

 

 

Martin P. Desmery, Esquire

 

Craig and Macauley Professional Corporation

 

Federal Reserve Plaza

 

600 Atlantic Avenue

 

Boston, Massachusetts 02210

 

 

ACT PARTIES:

Advanced Cell Technology, Inc.

 

381 Plantation Street

 

Worcester, MA 01605

 

Attn: William M. Caldwell IV

 

 

with a copy to:

 

 

 

 

Christopher E. Howard, Esquire

 

Pierce Atwood LLP

 

One Monument Square

 

Portland, ME 04101

 

 

7.                                       Severability:  Each part of this
Agreement is intended to be several.  If any term, covenant, condition or
provision hereof is unlawful, invalid, or unenforceable for any reason
whatsoever, such illegality, invalidity, or unenforceability shall not affect
the legality, validity, or enforceability of the remaining parts of this
Agreement, and all such remaining parts hereof shall be valid and enforceable
and have full force and effects as if the invalid or unenforceable part had not
be included.

 

8.                                       Assignment:  This Agreement and the
terms, covenants, conditions, provisions, obligations, undertakings, rights and
benefits hereof, including the attachments hereto, shall be binding upon, and
shall inure to the benefit of, the undersigned parties and their respective
heirs, executors, administrators, representatives, successors, and assigns,
provided however that none of the parties hereto may assign their rights or
obligations hereunder without the prior written consent of all of the parties
hereto, and no such attempted assignment shall be valid.

 

--------------------------------------------------------------------------------


 

9.                                       Prior Understandings:  This Agreement
supersedes any and all prior discussions and agreements between the parties
hereto with respect to the matters contained herein, and this Agreement contains
the sole and entire understanding between the parties hereto with respect to the
transactions contemplated hereby.

 

10.                                 Governing Law:  This Agreement shall be
governed by and construed and enforced in accordance with the internal laws of
the Commonwealth of Massachusetts.

 

11.                                 Jurisdiction:  With regard to any action
related to this Agreement or the ACT Party Documents, service of process may be
made upon the parties hereto by certified mail, return receipt requested,
addressed to such party, as the case may be, at the address set forth in this
Agreement, and the parties hereby agree to submit to the jurisdiction of any
state or federal court located in the Commonwealth of Massachusetts.

 

12.                                 Collection Costs and Arbitration: Subject to
Section 2(a) above, any attorney’s fees and costs incurred by any of the
Plaintiffs hereafter in connection with the enforcement of the terms of this
agreement and any of the ACT Party Documents, shall, together with interest at
the applicable legal rate from the date incurred (or if there is no such legal
rate, at 12% per annum) be paid on demand by Holdings.  This Agreement and all
of the ACT Party Documents may, at the option of any of the Plaintiffs, be
enforced via an expedited binding arbitration under the auspices of the Judicial
Arbitration and Mediation Service (JAMS), under the JAMS streamlined arbitration
rules and procedures, which judgment shall be final, non-appealable (except in
cases of manifest arbitrator impropriety) and enforceable in any court of
competent jurisdiction.

 

13.                                 Time of Essence:  Time is of the essence of
this Agreement.

 

14.                                 Several Obligations:  The obligations of the
ACT Parties hereunder shall be several and not joint.  The obligations of the
Plaintiffs hereunder shall be several.

 

15.                                 Non-Disparagement:  The Plaintiffs and the
ACT Parties, having knowledge of this Agreement, agree that they shall not
disparage, slander, libel and will not interfere with the business of the other
party, corporation or entity, in trade, or to any member of the general public. 
Nothing herein shall prevent any of the parties hereto from pursuing claims, or
defending itself in connection with any claims asserted against it; provided,
however, in no event shall either party pursue any claim or take any other
action that is other prohibited under the applicable Releases executed in
connection herewith.

 

--------------------------------------------------------------------------------


 

16.                                 Independent Decision:  Each of the
Plaintiffs and the ACT Parties, in making the decision to enter into this
Agreement, has relied upon independent investigations made by it, has conducted
its own due diligence investigation, has been given access and the opportunity
review all information it deemed relevant, and has consulted with his, her or
its own attorney(s) or other advisers prior to entering into this Agreement.

 

17.                                 Execution:  This document may be executed in
several counterparts, each of which shall constitute an original and all of
which, when taken together, shall constitute on agreement.  A facsimile
signature on a signature page hereof shall be considered an original signature
for all purposes.

 

(signature pages to follow)

 

--------------------------------------------------------------------------------


 

Executed under seal the date first written above.

 

 

/s/ Sharyl Grayson

 

/s/ Gary D. Aronson

 

Witness

Gary D. Aronson, Individually and as
Trustee of the Gary D. Aronson IRA

 

 

 

 

/s/ illegible

 

/s/ John Gorton

 

Witness

John Gorton, Trustee of John S. Gorton
Separate Property Trust dated 03/03/93

 

 

 

 

 

A.C.T. GROUP, INC.

 

 

 

 

/s/ Karen Carter

 

By:

/s/ Michael D. West

 

Witness

 

Michael D. West, President

 

 

 

ADVANCED CELL, INC.,

 

a Delaware corporation

 

(f/k/a Advanced Cell Technology, Inc.)

 

 

 

 

/s/ Jonathan Atzen

 

By:

/s/ William M. Caldwell, IV

 

Witness

 

Name: William M. Caldwell, IV

 

 

Title: Chief Executive Officer

 

 

 

 

/s/ Karen Carter

 

/s/ Michael D. West

 

Witness

Michael D. West

 

 

 

 

/s/ Jonathan Atzen

 

/s/ William M. Caldwell, IV

 

Witness

William M. Caldwell, IV

 

--------------------------------------------------------------------------------


 

 

 

ADVANCED CELL TECHNOLOGY, INC.,

 

 

a Nevada corporation, formerly known as

 

 

A.C.T. Holdings, Inc.

 

 

 

/s/ Jonathan Atzen

 

By:

/s/ William M. Caldwell, IV

 

Witness

 

 

William M. Caldwell, IV

 

 

 

Chief Executive Officer

 

 

 

 

 

ANTHEM VENTURE PARTNERS

 

 

 

 

 

 

/s/ illegible

 

By:

/s/ Gregory Bonfiglio

 

Witness

 

 

Name: Gregory Bonfiglio

 

 

 

Title:

 

 

 

 

 

 

/s/ illegible

 

/s/ Gregory Bonfiglio

 

Witness

 

Greg Bonfiglio

 

 

 

Settlement

 

--------------------------------------------------------------------------------